Citation Nr: 0507293	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-20 013	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected chronic obstructive pulmonary disease (COPD), 
bronchitis, and asthma. 

5.  Entitlement to service connection for residuals of 
steroid use, to include hypertension, high cholesterol, and 
obesity, to include as secondary to COPD, bronchitis, and 
asthma.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have erectile dysfunction 
that is etiologically related to active service. 

2.  The veteran is not shown to have a cervical spine 
disorder that is etiologically related to active service. 

3.  The veteran is not shown to have a sleep disorder that is 
etiologically related to active service.  

4.  The veteran is not shown to have an acquired psychiatric 
disorder that is causally or etiologically related to active 
service, or that is etiologically related to a service-
connected disability. 

5.  The veteran is not shown to have residuals of steroid 
use, to include hypertension, high cholesterol, and obesity, 
that are causally or etiologically related to active service, 
or that is etiologically related to a service-connected 
disability. 


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004). 

5.  Residuals of steroid use, to include hypertension, high 
cholesterol, and obesity, were not incurred in or aggravated 
by active service, and are not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in December 2001 and February 2003 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in June 2003 statements 
of the case and supplemental statements of the case issued in 
April 2004, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a December 2002, January 2003, and February 2003 letters, 
prior to the initial adjudication of the veteran's erectile 
dysfunction, residuals of steroid use, cervical spine 
disorder, and sleep disorder claims, he was informed of VA's 
duty to obtain evidence on his behalf.  In subsequent letters 
dated in July and December 2003, the veteran was informed of 
VA's duty with regard to his acquired psychiatric disorder 
claim.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

With respect to the notice provided to the veteran in July 
and December 2003 for his acquired psychiatric disorder 
claim, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the December 2001 RO decision was made after November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until July and December 2003.  The Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Even in cases where the initial adjudication occurred prior 
to enactment of the VCAA and the case had been certified to 
the Board, the Court has held that the appellant has the 
right, on remand, to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini at 22, 23.  VA must provide 
notice, consistent with the requirements of § 5103(a), 
3.159(b), and Quartuccio, supra, that informs the veteran of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in July and 
December 2003. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in July and December 2003 
was not given prior to the December 2001 RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim was readjudicated and the April 2004 supplemental 
statement of the case provided to the veteran.  Thus, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, the Board finds that no 
prejudice to the veteran resulted due to the timing of the 
VCAA notice to the veteran regarding his acquired psychiatric 
disorder claim. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Board has reviewed the record and finds that the 
RO in this case has undertaken all appropriate development.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the November 2004 personal hearing; lay 
statements; service medical records; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Erectile dysfunction

As an initial matter, the Board notes that the veteran's 
claim of entitlement to service connection for erectile 
dysfunction was originally denied in a February 2003 rating 
decision.  At that time, the RO denied the veteran's claim on 
a direct theory of entitlement and informed the veteran that 
he should notify the RO if he believed his erectile 
dysfunction was due to a service-connected disability.  As 
the veteran has not claimed that his disorder is due to a 
service-connected disability, the Board will adjudicate the 
claim only on a direct theory of entitlement.  

The veteran is seeking entitlement to service connection for 
erectile dysfunction.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of erectile dysfunction.  On his June 
1976 Report of Medical Examination, no abnormalities were 
noted.  

With respect to evidence of a current disability, during VA 
outpatient treatment in March 2002, the veteran complained of 
impotence, stating that his problems began when he started 
using psychiatric medications several months prior.  The 
veteran again reported having erectile dysfunction during VA 
outpatient treatment in September 2003.  None of the VA 
examiners commented on the etiology of the veteran's reported 
erectile dysfunction.

The Board notes that while the veteran has current complaints 
of erectile dysfunction, there is no objective medical 
evidence linking his complaints to active service.  There is 
no nexus opinion of record indicating that the veteran has 
erectile dysfunction that is etiologically related to active 
service.  As the record contains no evidence that the veteran 
had erectile dysfunction during active service, and there is 
no objective evidence of any erectile dysfunction until 
approximately 25 years after separation from service, there 
is no prior evidence of erectile dysfunction on which to base 
a nexus opinion.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].

The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Therefore, the Board finds that an offered medical opinion, 
as to etiology, would not be useful in the present case.

Absent evidence of erectile dysfunction occurring during 
active service, or medical evidence linking the veteran's 
current complaints of erectile dysfunction to active service, 
service connection is not warranted.

To the extent that the veteran ascribes any current erectile 
dysfunction to active service, it is now well established 
that a person without medical training, such as the veteran, 
is not competent to provide evidence on medical matters such 
as diagnosis or etiology of a claimed condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has erectile dysfunction that is 
related to active service.  The appeal is accordingly denied.

2.	Cervical spine disorder

The veteran is seeking entitlement to service connection for 
a cervical spine disorder.  The Board has carefully reviewed 
the evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, the 
veteran's service medical records show that in September 
1973, he reported pain and swelling in the head and neck area 
following an assault.  He reported having limited movement of 
his head.  In September 1975, the veteran complained of a 
sore back with muscle spasms and point tenderness to the 
right, upper back around the clavicle.  He also reported pain 
on movement.  The impression was that the veteran had a 
muscle strain to the upper back.  On his June 1976 Report of 
Medical Examination, the veteran's spine was "normal."   

With respect to evidence of a current disability, a VA 
outpatient treatment report dated in April 1980 noted the 
veteran's complaints of an extremely tender and soft neck.  
He reported that the pain was located to the left of his 
neck.  Following an examination, the veteran was diagnosed 
with a tender neck node, acute onset 5 days, of unknown 
etiology.  At his May 1981 VA examination, the veteran's neck 
showed no venous distention or tenderness.  During VA 
outpatient treatment in December 2002, the veteran's neck had 
no lymphadenopathy, thyromegaly, or carotid bruits.  

At his February 2003 VA examination, the veteran reported 
having neck pain that had occurred off and on for a couple of 
years.  He asserted that he did not know of any one traumatic 
event that caused the pain.  He described having numbness and 
tingling in his left arm down into his fingers.  The 
examiner, following a review of service medical records, 
indicated that he could not identify any particular problem 
that the veteran suffered during service to his neck.  On 
examination, the veteran's neck exhibited reasonable range of 
motion and he was ultimately diagnosed with chronic cervical 
muscular tendinous strain with left extremity radiculopathy.  
The examiner asserted that with respect to the events of 
September 1975 causing the veteran's ongoing neck problems, 
at this point, he did not believe that there was a close 
connection, or at least that the event was the cause of the 
veteran's ongoing neck problem or left extremity 
radiculopathy.  He asserted that the veteran's obese stature 
had more likely hid the problems of his neck condition as 
that was not uncommon in short obese people to have cervical 
spine problems.  

Without objective medical evidence linking the veteran's 
current neck pain to in-service neck pain, one element of the 
Hickson analysis is missing and the veteran's claim must be 
denied.  While the veteran was diagnosed with chronic 
cervical muscular tendinous strain with left extremity 
radiculopathy in February 2003, the examiner asserted that he 
did not believe that there was a close connection between the 
veteran's in-service complaints of neck pain and his current 
reported neck pain.  He indicated that the veteran's obese 
stature had more likely hid the problems of his neck 
condition and that it was not uncommon in short obese people 
to have cervical spine problems.  

Based on the foregoing, the Board finds that service 
connection for a cervical spine disorder is not warranted.  
While the Board does not doubt the veteran's sincere belief 
that he has a cervical spine disorder that is etiologically 
related to active service, it is now well-established that a 
lay person without medical training, such as the veteran, is 
not competent to opine on medical matters such as the cause 
of a claimed disability.  See Espiritu, supra. 

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

3.	Sleep disorder

The veteran is seeking entitlement to service connection for 
a sleep disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of any sleep disorder.  There is also 
no indication that the veteran reported any sleep problems at 
all during service.  At separation in June 1976, no 
abnormalities were noted on his Report of Medical 
Examination.  

With respect to evidence of a current disability, at his 
October 1997 VA examination, the veteran reported that he had 
shortness of breath and dyspnea that occurred at night and 
caused difficulty sleeping, though he also believed that some 
of his nighttime symptoms were due to anxiety/depression.  
During VA outpatient treatment in March 2001, the veteran 
reported that he was not sleeping like a regular person and 
he reported that he often awoke after approximately 4 hours.  
In January 2002, it was noted that the veteran's sleep was 
"normal."  

During VA outpatient treatment in May 2003, it was noted that 
the veteran had symptoms of obstructive sleep apnea and had a 
trend oximetry over five years ago.  At that time, the 
veteran reported daytime dozing and nonrestorative sleep.  In 
September 2003, the veteran reported periods of snoring and 
apnea.  He could not recall having had a formal 
polysomnogram, but indicated that he did spend the night at 
the VA hospital for something that sounded like a trend 
oximetry, though he was unclear of the results.  It was noted 
that the veteran had possible sleep apnea. 

The Board notes that while the veteran has current complaints 
of sleep impairment and a diagnosis of possible sleep apnea, 
there is no objective medical evidence linking any sleep 
disorder to active service.  There is no nexus opinion of 
record indicating that the veteran has a sleep disorder that 
is etiologically related to active service.  As the record 
contains no evidence that the veteran had a sleep disorder 
during active service, and there is no objective evidence of 
any sleep impairment until approximately 20 years after 
separation from service, there is no prior evidence of sleep 
impairment on which to base a nexus opinion.  See Maxson, 
supra.  As such, the Board finds that an offered medical 
opinion, as to etiology, would not be useful in the present 
case.  See LeShore, supra; Swann, supra. 

Absent evidence of a sleep disorder occurring during active 
service, or medical evidence linking the veteran's current 
complaints of sleep impairment to active service, service 
connection is not warranted.

To the extent that the veteran ascribes any current sleep 
disorder to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu, 
supra. 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a sleep disorder that is related 
to active service.  The appeal is accordingly denied.

4.	Acquired psychiatric disorder

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include as secondary to 
COPD, bronchitis, and asthma.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Service medical records contain no complaints, treatment, or 
diagnoses of a psychiatric disorder.  In March 1974, the 
veteran was found drinking alcohol while in a duty status.  
At that time, his mental state was "clear."  At separation 
in June 1976, no abnormalities were noted on his Report of 
Medical Examination and a psychiatric examination was 
"normal".  

During VA outpatient treatment in April 1980, the veteran 
sought treatment for a drinking problem.  He indicated that 
he was tired of fighting and did not want to hurt anyone.  He 
reported having "aggressive feelings" but denied suicidal 
ideation.  

At his October 1997 VA examination, it was noted that the 
veteran had a history of depression and was taking Prozac.  
Following an examination, he was diagnosed with 
anxiety/depression, by history.  A separate October 1997 VA 
examination report noted that the veteran was friendly with 
coherent responses and did not seem very emotional or 
anxious.  He was diagnosed with depression, anxiety, in the 
past.  

A December 2000 VA intake report noted that the veteran 
denied ever being sexually assaulted, battered, or harassed 
during service.  However, he reported that he was "freaked 
out" by hearing of other sexual assaults.  It was noted that 
the veteran had one prior suicide attempt, though he claimed 
to have calmed down a bit since being on medication.  
Following an examination, the veteran was diagnosed with 
depressive disorder and impulse control disorder.  It was 
also noted that the veteran had antisocial personality 
disorder.  In March 2001, the veteran asserted that he was 
"beat up bad in the service."  He was again diagnosed with 
depressive disorder and impulse control disorder.  

In April 2001, the veteran was hospitalized for suicidal 
ideation.  It was noted that he had two prior admissions, 
most recently in July 2000.  Following an examination, he was 
diagnosed with major depressive disorder with suicidal 
ideation, adjustment disorder with depressed mood.  During VA 
outpatient treatment in May 2001, the veteran was again 
diagnosed with depressive disorder and impulse disorder.  He 
was further diagnosed with antisocial personality disorder.  

During VA outpatient treatment in August 2003, the veteran 
was diagnosed with an adjustment disorder.  At his January 
2004 VA examination, it was noted that the veteran had 
previously been hospitalized for psychiatric treatment on 
four occasions, in 1978, 1999, 2000, and 2001.  During his 
hospitalizations, he was most frequently diagnosed with major 
depression, though he was also diagnosed with an adjustment 
disorder that was related to partner relational problems.  
The examiner noted that those hospitalization records made no 
mention of pulmonary problems as the cause of an adjustment 
disorder.  He further noted that while the veteran had 
reported increasing pulmonary symptoms to the point of 
incapacitation, Mental Health Clinic progress notes show 
significant improvement in the veteran's diagnosed 
depression.  That information indicated to the examiner that 
the depressive symptomatology was not correlated in severity 
with his respiratory pathology.  The lack of correlation of 
depression with respiratory symptoms did not support the 
position that the depression was secondary to COPD.  Also, 
the depression, as early as 1978, including a suicide attempt 
related to interpersonal relations, did not support the 
conclusion that the depression was secondary to COPD.  The 
veteran was diagnosed with depression, NOS, and impulse 
control disorder.  The examiner concluded that it was "less 
likely than not" that the veteran's depression was secondary 
to his service-connected pulmonary condition. 

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for an 
acquired psychiatric disorder on a direct basis.  Absent 
evidence of an acquired psychiatric disorder during active 
service or a medical nexus opinion linking any current 
psychiatric disorder to active service, service connection is 
not warranted.  As noted above, the veteran's service medical 
records contain no complaints, treatment, or diagnoses of any 
acquired psychiatric disorder.  In addition, none of the 
veteran's treatment reports have indicated that his 
psychiatric difficulties began during active service.  Absent 
evidence that the veteran had an acquired psychiatric 
disorder during active service, service connection on a 
direct basis fails.  

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no medical evidence of a nexus between the 
veteran's service-connected COPD, bronchitis, and asthma and 
his currently diagnosed depressive disorder or adjustment 
disorder.  See Wallin, supra.  The Board notes that service 
connection was granted for a COPD, bronchitis, and asthma in 
December 2002.  In addition, the objective medical evidence 
has demonstrated that the veteran was has been diagnosed with 
depressive disorder, impaired impulse disorder, and 
adjustment disorder on several occasions since separation 
from service.  However, there is no objective medical 
evidence of record linking the veteran's psychiatric disorder 
to COPD, bronchitis, or asthma.  The only examiner to comment 
on the etiology of the veteran's psychiatric disorder was the 
January 2004 VA examiner.  He asserted that with respect to 
the veteran's diagnoses of adjustment disorder when 
hospitalized, there was no mention of pulmonary problems as 
the cause of adjustment disorder.  In addition, while the 
veteran reported increasing pulmonary symptoms to the point 
of incapacitation, Mental Health Clinic progress notes showed 
significant improvement in the veteran's diagnosed 
depression, indicating that the depressive symptomatology was 
not correlated in severity with his respiratory pathology.  
Moreover, the depression, as early as 1978 did not support 
the conclusion that the depression was secondary to COPD.  
The examiner ultimately concluded that it was "less likely 
than not" that the veteran's depression was secondary to his 
service-connected pulmonary condition. 

Absent a medical nexus opinion linking the veteran's 
psychiatric disorder to his service-connected COPD, 
bronchitis, and asthma, the Board finds that service 
connection is not warranted on a secondary basis.  

To the extent that the veteran contends that he has an 
acquired psychiatric disorder that is etiologically related 
to active service or a service-connected disability, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu, supra.
 
For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to COPD, 
bronchitis, and asthma, and his claim is therefore denied.


5.	Residuals of steroid use

The veteran is seeking entitlement to service connection for 
residuals of steroid use, to include hypertension, high 
cholesterol, and obesity, to include as secondary to COPD, 
bronchitis, and asthma.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2004).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any residuals of steroid use, to 
include hypertension, high cholesterol, or obesity.  In March 
1974, August 1975, and June 1976, the veteran's blood 
pressure measured 140/80, 120/80, and 124/62, respectively.  
At separation, the veteran weighed 200 pounds and no 
abnormalities were noted on his Report of Medical 
Examination.  

During VA outpatient treatment in April 1981, the veteran 
complained of hypertension.  At that time, his blood pressure 
measured 138/96.  At his May 1981 VA examination, it was 
noted that the veteran was "slightly obese."  At his 
October 1997 VA examination, it was noted that the veteran 
used albuterol inhalers and an updraft machine at home.  A 
separate October 1997 VA examination report noted the 
veteran's weight was listed as 258 pounds with a height of 
68.5 inches.  It was noted that he had no weight changes in 
the past year and his body build was "somewhat obese."  

During VA outpatient treatment in April 2001, the veteran 
weighed 315 pounds and his blood pressure measured 118/65.  
At his November 2002 VA examination, it was noted that the 
veteran was quite obese and that he had not had any major 
weight loss or gain recently.  

At his February 2003 VA examination, the veteran reported 
that he had taken steroid pills on a variety of occasions 
over the years, but had been on steroid inhalers "daily" 
for at least 25 years.  On examination, it was noted that the 
veteran was "truly quite obese" and his blood pressure 
measured 160/82, 164/84, and 158/82.  He was diagnosed with 
hypertension and obesity.  The examiner asserted that he did 
not believe that the veteran's steroid use in any way caused 
any other medical problems.  The examiner commented that it 
sounded as though most of the veteran's steroid use came from 
an inhaler, and all the studies over the years had shown very 
little absorption from steroid inhalers.  He further stated 
that the studies had shown that there really was essentially 
no absorption from the steroid inhalers consequently causing 
no hypothalamic-pituitary-adrenal suppression.  He did not 
believe that the veteran's steroid use was the cause of any 
other disorders.  

During VA outpatient treatment in September 2003, it was 
noted that the veteran was obese and that steroids 
contributed to additional weight gain.  

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for a 
residuals of steroid use a direct basis.  There is no 
evidence of record showing that the veteran had hypertension, 
high cholesterol, or obesity during active service.  Absent 
evidence of a residuals of steroid use during active service 
or a medical nexus opinion linking any current residuals of 
steroid use to active service, service connection is not 
warranted.  As noted above, the veteran's service medical 
records contain no complaints, treatment, or diagnoses of any 
hypertension, high cholesterol, or obesity disorder during 
active service.  In addition, the objective medical evidence 
of record shows that the veteran initially sought treatment 
for hypertension in 1981, 5 years after separation from 
service.  Absent evidence that the veteran had residuals of 
steroid use, to include hypertension, high cholesterol, or 
obesity, during active service, service connection on a 
direct basis fails.  

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim meets two of the 
requirements for a secondary service connection claim.  
However, there is no persuasive medical evidence of a nexus 
between the veteran's service-connected COPD, bronchitis, and 
asthma and his currently diagnosed hypertension and obesity.  
See Wallin, supra.  The Board notes that service connection 
was granted for a COPD, bronchitis, and asthma in December 
2002.  In addition, the objective medical evidence has 
demonstrated that the veteran has been diagnosed with 
hypertension and obesity.  However, there is no persuasive 
objective medical evidence of record linking the veteran's 
hypertension and obesity to his COPD, bronchitis, and asthma.  

The Board notes that while the September 2003 VA outpatient 
treatment examiner commented that steroid use causes 
additional weight gain, the February 2003 VA examiner 
asserted that he did not believe that the veteran's continual 
use of steroid inhalers caused any additional medical 
disorders.  He further stated that all the medical studies 
have shown that there is very little absorption from steroid 
inhalers and that the cause no hypothalamic-pituitary-adrenal 
suppression.  The Board accords greater probative weight to 
the opinion given by the February 2003 VA examiner as he had 
the opportunity to review the entire claims file, as well as 
the veteran's service medical records.  Further, he offered 
medical reasoning for his opinion, citing prior medical 
studies.  As such, the Board finds that service connection is 
not warranted on a secondary basis.  

To the extent that the veteran contends that he has residuals 
of steroid use that are etiologically related to active 
service or a service-connected disability, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu, supra.
 
For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of 
steroid use, to include hypertension, high cholesterol, and 
obesity, include as secondary to COPD, bronchitis, and 
asthma, and his claim is therefore denied.


ORDER

Service connection for erectile dysfunction is denied. 

Service connection for a cervical spine disorder is denied. 

Service connection for a sleep disorder is denied. 

Service connection for an acquired psychiatric disorder, to 
include as secondary to COPD, bronchitis, and asthma, is 
denied. 

Service connection for residuals of steroid use, to include 
hypertension, high cholesterol, and obesity, as secondary to 
COPD, bronchitis, and asthma, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


